                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:19-cv-00224-FDW

COREY DELON GREENE,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                            ORDER
                                          )
KENNETH LASSITER, et al.,                 )
                                          )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s Motion for Appointment of Counsel

[Doc. 3] and Plaintiff’s Motion to Court for Copies of Complaint [Doc. 5]. Plaintiff has also filed

a memorandum and declaration in support of his motion to appoint counsel. [Docs. 3-1, 3-2].

         In support of the motion to appoint counsel, Plaintiff states, among other things, that the

issues involved in his case are complex and will require significant research and investigation.

Plaintiff states he has limited access to the law library and limited knowledge of the law. 1 Plaintiff

also argues that a trial would likely involve conflicting testimony, and counsel would allow

Plaintiff to better present evidence and cross examine witnesses. A plaintiff must present

“exceptional circumstances” in order to require the Court to seek the assistance of a private

attorney for a plaintiff who is unable to afford counsel. Miller v. Simmons, 814 F.2d 962, 966 (4th

Cir. 1987). The Plaintiff here has not presented exceptional circumstances that justify appointment

of counsel. Therefore, Plaintiff’s motion to appoint counsel will be denied.

       Plaintiff also moves to have a copy of his Complaint and the attachments thereto mailed to



1
 Plaintiff belies this assertion in his “Memorandum of Law in Support of Plaintiffs [sic] motion
for the appointment of counsel” wherein he cites extensively to the law. [See Doc. 3-1].
               him. The Court will deny this motion as moot because copies of these documents have already

               been sent to the Plaintiff.

                        IT IS THEREFORE ORDERED that:

                        (1) Plaintiff’s Motion to Appoint Counsel [Doc. 3] is DENIED.

                        (2) Plaintiff’s Motion to Court for Copies [Doc. 5] is DENIED as moot.


Signed: July 30, 2019




                                                               2
